Exhibit 10.2

AURORA PRE-EPC AGREEMENT

This AGREEMENT (“Agreement”) is made and entered into as of this 17th day of
March, 2007, by and between Aventine Renewable Energy, Inc., a Delaware
corporation (hereinafter “Owner”), and Kiewit Energy Company (hereinafter,
“Consultant” or “EPC Contractor”).  Owner, Consultant, and EPC Contractor may be
individually referred to herein as “Party” and collectively as “Parties”.

Owner is developing a 113 denatured million gallon per year ethanol plant which
is proposed to utilize Delta-T technology, in Aurora, Nebraska (the “Project”). 
Owner and Consultant are negotiating an Engineering, Procurement and
Construction contract (the “Aurora EPC Contract”) pursuant to which Contractor
would engineer and construct the Project.    For the avoidance of doubt, neither
Party shall be bound by or required to enter into the Aurora EPC Contract until
the definitive Aurora EPC Contract has been agreed and fully executed by each
Party.

However, to expedite the performance of certain tasks related to the design and
construction of the Project, Owner desires to retain Consultant, and Consultant
desires to be retained, to perform certain advance engineering, design, and
construction services in connection with the Project, all as and to the extent
described below.

1.0                                 Engagement of Services. Owner hereby retains
Consultant to perform design, engineering, estimating, scheduling, and other
professional services (“Services”) identified in Exhibit A (“Scope of Work”)
attached hereto.  The Services may be modified or amended from time to time upon
mutual agreement of the Parties and may be described in one or more additional
Exhibits. If such modifications or amendments necessitate an increase or
decrease in either (a) the amount due or (b) the time required for performance,
such matters shall be agreed upon in writing prior to proceeding with the
change.  No payment shall be made by Owner for any modification not so directed
or authorized prior to proceeding with the modification.  Consultant shall
perform, or cause to be performed, all such Services in accordance with all
applicable laws, rules and regulations and in accordance with good industry
practices.

2.0                                 Compensation. In consideration for
completion of the Services, Owner shall pay Consultant as specified in Section
3.0, the aggregate amount not to exceed Eleven Million Nine Hundred Eighty Six
Thousand Seventy Eight Dollars ($11,986,078) (“Fee”).  The Fee shall be
increased or decreased according to modifications and amendments agreed to as
provided herein.

3.0                                 Terms of Payment.    Consultant shall
invoice Owner on or about the thirtieth (30th) of each month, for hours actually
worked, in accordance with Exhibit A.  Owner shall pay Consultant the full
amount of such invoice, on or before the fifteenth (15th) of the month following
the period for which the invoice was provided.

4.0                                 Effective Date.  This Agreement shall become
effective upon the date of its execution.

5.0                                 Consultant an Independent Contractor. 
Consultant shall be an independent contractor with respect to the Services to be
performed hereunder.  Neither Contractor nor its subcontractors or vendors, nor
the employees of either, shall be deemed to be the servants or employees of
Owner.


--------------------------------------------------------------------------------


                                                                                                                                                                                                                                                        

6.0                                 Confidential Information.  Confidential
Information shall be governed by the confidentiality agreement currently in
place between Owner and Consultant.

7.0                                 Survival.  The rights and obligations
contained in Section 6 (“Confidential Information”) shall survive any
termination or expiration of this Agreement.

8.0                                 Successors and Assigns.  Except as otherwise
expressly stated herein, Consultant may not subcontract or otherwise delegate or
assign its obligations under this Agreement to third parties (other than
Consultant’s affiliates, which subcontracting, delegation and/or assignment to
Consultant’s affiliates shall not relieve Consultant of its obligations
hereunder) without Owner’s prior written consent.  Subject to the foregoing,
this Agreement shall be for the benefit of Owner’s successors and assigns, and
shall be binding on Consultant’s assignees.

9.0                                 Notices.  Any notice required or permitted
by this Agreement shall be in writing and shall be delivered as follows with
notice deemed given as indicated:  (i) by personal delivery when delivered
personally; (ii) by overnight courier upon written verification of receipt;
(iii) by telecopy or facsimile transmission upon acknowledgment of receipt of
electronic transmission; or (iv) by certified or registered mail, return receipt
requested, upon verification of receipt.  Notice shall be sent to the Parties at
the addresses set forth below or such other address as either Party may specify
in writing.

If to Owner:

Aventine Renewable Energy, Inc.
1300 South 2nd Street
Pekin, IL 61554
Phone:  (309) 347 - 9714
Fax:  (309) 478 - 1542
Attention: Jeffrey A. Moery

If to Consultant:

Kiewit Energy Company
7906 North Sam Houston Parkway West, Suite 300
Houston, TX 77064
Attn: Brad Kaufman
Phone:  (281) 517-8900
Fax:  (281) 517-8909

10.0                           Governing Law.  This Agreement shall be governed
in all respects by the laws of the United States of America and by the laws of
the State of New York (excluding New York’s body of law controlling conflicts of
laws and excluding 5-323 of the New York General Obligations Law).

2


--------------------------------------------------------------------------------


                                                                                                                                                                                                                                                        

11.0                           Severability.  Should any provisions of this
Agreement be held by a court of law to be illegal, invalid or unenforceable, the
legality, validity and enforceability of the remaining provisions of this
Agreement shall not be affected or impaired thereby.

12.0                           Waiver.  The waiver by either Party of any
provision of this Agreement shall not operate to be construed as a waiver of any
other provision by such Party.

13.0                           Aurora EPC Contract.  If and when a definitive
Aurora EPC Contract is executed, the Services provided and payments made
hereunder shall be considered to be work provided and advance payments under the
Aurora EPC Contract.  In addition, upon Owner’s release of the Notice to Proceed
(NTP) under such Aurora EPC Contract, this Agreement shall automatically
terminate in its entirety.  In the event of such termination of this Agreement,
the Aurora EPC Contract shall govern all Services previously performed and to
have been performed, as well as all of the Parties rights and obligations with
respect to such Services.

14.0                         Third Party Guarantees.  If any of the Services
requires the purchase of equipment or materials or the procurement of services,
Consultant shall, for the protection of Owner, demand from all vendors and
subcontractors guarantees, warranties, indemnities and/or insurance coverage
(collectively “Guarantees”) with respect to such equipment, materials and
services, which shall be made available to Owner to the full extent of the terms
thereof.  Consultant’s liability with respect to such equipment and materials
obtained from vendors or services from subcontractors shall, except for
Consultant’s obligations to pay such vendors or subcontractors, be limited to
procuring such Guarantees from such vendors or subcontractor and rendering all
reasonable assistance to Owner as part of the Services for the purpose of
enforcing the same, which may include, without limitation, enforcing such
Guarantees, at Owner’s expense, if such Guarantees are not assignable to Owner.

15.0                           Limitation of Liability.  NEITHER OWNER NOR
CONSULTANT NOR THEIR RESPECTIVE RELATED COMPANIES, AND SUBCONTRACTORS SHALL BE
LIABLE FOR SPECIAL, INDIRECT OR CONSEQUENTIAL DAMAGES IN CONNECTION WITH THIS
AGREEMENT.  Consultant’s total liability to Owner for all claims, losses and
damages resulting in any way from this Agreement and the performance of the
Services shall not exceed the amount that Owner actually paid to Consultant
under this Agreement.  For the avoidance of doubt, the foregoing limitations of
liability do not excuse Consultant’s obligation under the last sentence of
Section 14 to render all reasonable assistance to Owner for the purpose of
enforcing the Guarantees.  The limitations, indemnities, waivers and release
from liability expressed in this Agreement shall apply regardless of the basis
of liability, including without limitation, contract, warranty, negligence or
other fault, or strict liability; provided, however, such limitations and
releases shall only be effective to the maximum extent allowed by law.  Owner
represents that, prior to commencement of any Services at a project site, it
will obtain a release and waiver of damages in accordance with the foregoing
from any affiliated company that owns or controls the project site. Owner and
Consultant waive, and each shall cause its respective insurance carriers in
Owner’s and Consultant’s

3


--------------------------------------------------------------------------------


                                                                                                                                                                                                                                                        

Corporate Excess Liability program, as applicable, to waive, all rights of
subrogation against each other with respect to the insurance in such programs. 
If and when a definitive Aurora EPC Contract is executed, the definitive Aurora
EPC Contract (or any relevant agreement executed in connection therewith) shall
thereafter govern the Parties’ respective limitations on liabilities in
connection with the Services and this Agreement.

16.0                           Disputes.  In the event of any litigation to
enforce or interpret any terms or conditions of this Agreement, the Parties
agree that such appropriate action shall be submitted to the jurisdiction of the
federal or state courts located in Nebraska, to the exclusion of any and all
other courts, forums, venues, and the Parties waive any and all right to contest
the exclusivity of such forum, including any rights based upon the doctrine of
forum non conveniens.  In the event either Party institutes suit in court
against the other Party or against the surety of such Party, in connection with
any dispute or matter arising under this Agreement, the prevailing Party shall
be entitled to recover all costs, expenses and attorneys’ fees, in addition to
any other relief granted by the court or arbitrator(s).  Both Parties hereby
waive any and all rights to a trial by jury. In no event shall the litigation of
any controversy or the settlement thereof delay the performance of this
Agreement.

17.0                           Records and Audits.  Owner shall have the right
to audit and inspect Consultant’s records and accounts covering costs hereunder
and Services provided hereunder at all reasonable times during the course of the
Services and for a period of twelve (12) months after completion of the
Services; provided, however, the purpose of any such audit shall be only for
verification of such costs and such Services.  Consultant shall not be required
to keep records of or provide access to costs covered by any fixed fee, unit
rates or amounts expressed in terms of percentages of other costs.

18.0                           Early Termination.  Owner shall have the right to
terminate this Agreement at any time upon prior written notice to Consultant. 
In the event of such termination, Owner shall pay Consultant for all Services
performed and all payment obligations undertaken in Owner’s behalf, including
breakage/cancellation charges required in subcontracts, prior to the date of
such termination.

19.0                           Entire Agreement. This Agreement constitutes the
entire agreement between the Parties hereto and supersedes any oral or written
representation, understandings, proposals, or communications heretofore entered
into by or on account of the Parties with respect to the subject matter hereof
and may not be changed, modified, or amended except in writing signed by the
Parties hereto.  The provisions of this Agreement are intended for the sole
benefit of Consultant and Owner and their respective permitted successors and
assigns, and each of Consultant’s subcontractors, vendors and others to the
extent expressly provided in this Agreement.

20.0                       Execution in Counterparts.  This Agreement may be
executed in two or more counterparts, each of which shall be deemed an original,
but all of which together shall constitute one and the same instrument.

4


--------------------------------------------------------------------------------


                                                                                                                                                                                                                                                        

IN WITNESS WHEREOF, the Parties have executed this Agreement as of the date
first written below.

“Owner”

 

“Consultant”

 

 

 

 

 

 

 

 

 

 

 

Aventine Renewable Inc.

 

Kiewit Energy Company

 

 

 

 

 

 

 

 

 

 

 

By:

/s/

Ronald H. Miller

 

By:

/s/

Bradley J. Kaufman

 

 

 

 

 

 

 

 

 

 

 

 

 

Name:

Ronald H. Miller

 

Name:

Brad Kaufman

 

 

 

 

 

 

 

 

 

 

 

 

Title:

President and CEO

 

Title:

President

 

 

 

 

 

 

 

 

 

 

 

 

Date:

3/17/07

 

Date:

3/12/07

 

 

 

 

 

5


--------------------------------------------------------------------------------


                                                                                                                                                                                                                                                        

Exhibit A

The confidential information has been omitted and filed separately with the
Securities and Exchange Commission.

6


--------------------------------------------------------------------------------